   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 1 of 13




                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


                                          )
ELISTON F. GEORGE,                        )
                                          )
                    Plaintiff,            )
                                          )
                    v.                    )                   Civil Case No. 2013-0047
                                          )
RICK MULLGRAV, Director of the Virgin     )
Islands Bureau of Corrections; and        )
SHELLY DEWESE,                            )
                                          )
                    Defendants.           )
__________________________________________)

Appearances:
Eliston George, Pro Se
Oakwood, VA

Erika Marie Scott, Esq.,
St. Croix, U.S.V.I.
        For Defendants

                                  MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Objection (Dkt. No 35) filed by Plaintiff

Eliston F. George (“Plaintiff”) in response to Magistrate Judge George W. Cannon Jr.’s Amended

Report and Recommendation (“R&R”). The R&R recommends that Defendants’ Motion to

Dismiss be granted in part and denied in part, and that various motions filed by Plaintiff be denied.

(Dkt. No. 32). For the following reasons, the Court will adopt the Magistrate Judge’s Report and

Recommendation in part, as modified herein, and reject it in part.
    Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 2 of 13




                                    I.      BACKGROUND

       In September 1978, Plaintiff was convicted in the District Court of the Virgin Islands of

murder in the first degree and possession of a deadly weapon during the commission of a crime of

violence. He was sentenced to life in prison. (Dkt. No. 26-1); see also George v. Wilson, Case No.

3:2014-0067, Dkt. No. 2 at 1. Plaintiff’s arguments on appeal were rejected by the Third Circuit

and various petitions under 28 U.S.C. § 2255 and other post-conviction remedies have been

rejected by this Court. George v. Wilson, Case No. 3:2014-0067, Dkt. No. 2 at 1-3.

       At some unspecified point, Plaintiff was transferred to the Keen Mountain Correctional

Facility (“Keen Mountain”) in the Commonwealth of Virginia pursuant to a Correctional Services

Contract executed by government officials of the Virgin Islands and the Commonwealth under the

Interstate Corrections Compact for the Incarceration of Felons. 1

       In April 2013, Plaintiff filed the Complaint in the present action against Julius Wilson,

Basil Richards, and Shelley Dewese, officials of the Virgin Islands Bureau of Corrections

(“VIBOC”)—in their official and individual capacities—seeking monetary damages and

injunctive relief for claims under 42 U.S.C. § 1983. (Dkt. No. 1 at 15-16). Plaintiff’s Complaint

sets out two claims. First, Plaintiff alleges that the VIBOC is interfering with the Virginia

Department of Corrections’ (“VDOC”) ability to transfer him to a severity level 3 prison, contrary

to the terms of the Correctional Services Contract, thereby violating the Compact Clause of the

U.S. Constitution and his right to Equal Protection of the law. (“Compact Clause Claim”).



1
  In 2001, the Governors of the Virgin Islands and the Commonwealth of Virginia entered into an
Interstate Corrections Compact for the Incarceration of Felons. (Dkt. No. 26-3). At about the same
time, the Virgin Islands Department of Justice (“VIDOJ”) and the Virginia Department of
Corrections (“VDOC”) entered into a Correctional Services Contract in which the VDOC agreed
to take custody of fifteen VIDOJ inmates and provide them with confinement services, housing,
clothing, education and ordinary medical and mental health care “on the same basis as a similarly
situated inmates of the VDOC.” (Dkt. No. 26-3 at 3).
                                                 2
   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 3 of 13




Plaintiff’s claim is based on an alleged response he received from the VDOC to a grievance

requesting such a transfer in which the VDOC reportedly stated that the VIBOC would not agree

for him to be transferred to another prison. Id. at 3-4.

       Second, Plaintiff also alleges that the VIBOC has deprived him of his right of access to the

courts. Plaintiff asserts that the VIBOC has failed to provide basic Virgin Islands legal resources

to the Keen Mountain’s library despite repeated requests for such materials. Plaintiff asserts that

the VIBOC’s failure to provide these legal materials prevents him from enforcing rights under

Virgin Islands legal authorities in pursuing claims for appropriate medical treatment while

incarcerated in Virginia. (“Access to Courts Claim”). Id. at 3, 6-10.

       The Magistrate Judge granted Plaintiff’s Application to Proceed In Forma Pauperis (Dkt.

No. 3) and directed that the Complaint be served on the named Defendants. (Dkt. No. 6). Service

was achieved only on Shelly Dewese (“Dewese”). (Dkt. No. 7). Thereafter, Dewese filed a

“Motion to Dismiss” asserting that Plaintiff’s Complaint should be dismissed due to improper

service of process, mootness, failure to state a claim, sovereign immunity, and qualified immunity.

(Dkt. No. 9).

       Plaintiff subsequently obtained permission from the Court to supplement his pleadings.

(Dkt. Nos. 15, 16). The Supplemental Pleading names Dewese, VIBOC Director Rick Mullgrav

(“Mullgrav”) and Warden Mildred Trotter (“Trotter”) as Defendants. However, the United States

Marshal was able to achieve service only on Mullgrav. (Dkt. Nos. 15, 20, 22). Plaintiff

subsequently filed a “Motion for Summary Judgment” (Dkt. No. 13), a “Motion for Preliminary

Injunction” (Dkt. No. 14), and a “Motion for Default Judgment” (Dkt. No. 24).

       Thereafter, Defendants Dewese and Mullgrav filed another “Motion to Dismiss”

reasserting the same arguments and defenses previously asserted by Dewese. (Dkt. Nos. 25-26).



                                                  3
    Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 4 of 13




Specifically, Mullgrav and Dewese assert that: (1) Plaintiff failed to properly serve them in their

official capacity by failing to serve the Governor of the Virgin Islands; (2) Plaintiff’s Access to

Courts Claim was moot because the Virgin Islands materials were ultimately provided to Keen

Mountain; (3) Plaintiff’s transfer to Keen Mountain did not violate any federal or statutory

provisions; 2 (4) Defendants could not be sued in their official capacities under Section 1983; (5)

Plaintiff failed to sufficiently allege personal involvement by Defendants; (6) the claims were

barred by qualified immunity; and (6) the facts pleaded were insufficient to support a claim for

punitive damages. (Dkt. No. 26 at 4-27).

       This Court referred the pending motions to Magistrate Judge George W. Cannon Jr. for a

Report and Recommendation. (Dkt. No. 29). Subsequently, the Magistrate Judge filed an Amended

Report and Recommendation. (Dkt. No. 32). 3 In summary, the Magistrate Judge recommends that

Plaintiff’s claims against Mildred Trotter, in both her individual and official capacities, be

dismissed; that the Access to Courts Claim against Defendants Mullgrav and Dewese in their

official capacities be dismissed; that the Access to Courts Claim against Mullgrav in his individual

capacity be dismissed; and that the Access to Courts Claim against Dewese in her individual

capacity be allowed to proceed. Id. at 8-12. In addition, the Magistrate Judge recommends that

Plaintiff’s Compact Clause Claim be dismissed as to Dewese in her official and individual

capacities, but that the Court deny the Motion to Dismiss that claim against Mullgrav in his official



2
  Defendants misconstrue Plaintiff’s Complaint, which does not appear to object to his transfer to
Keen Mountain, but instead objects to Defendants’ alleged interference with his requested transfer
from Keen Mountain to another Virginia prison facility. Therefore, Defendants’ arguments
regarding Plaintiff’s transfer to Keen Mountain appear misplaced.
3
 The Magistrate Judge struck his own initial Report and Recommendation (Dkt. No. 30) after
determining that the final paragraph had been inadvertently omitted. (Dkt. No. 31). The Amended
R&R was filed the same day. (Dkt. No. 32).


                                                 4
   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 5 of 13




and individual capacities. Id. at 12-13. In short, with respect to these claims, the Magistrate Judge

recommends that all claims be dismissed except the Access to Courts Claim against Dewese in her

individual capacity and the Compact Clause Claim against Mullgrav in his official and individual

capacities.

       Further, the Magistrate Judge recommends that Plaintiff’s Motion for Preliminary

Injunction (Dkt. No. 14) on his Compact Clause Claim be denied because such a remedy would

not preserve the status quo and because Plaintiff failed to establish irreparable injury. (Dkt. No. 32

at 16-17.) Finally, the Magistrate Judge recommends that the Court dismiss Plaintiff’s claim for

punitive damages, reasoning that Plaintiff’s allegations are insufficient to support a claim that

Defendants’ conduct was “reckless or callous.” Id. at 19.

       As to other defenses raised in the Motion to Dismiss, the Magistrate Judge acknowledges

Defendants’ assertions that any action brought against a territorial official acting in his or her

official capacity requires that process be served on the Governor of the Virgin Islands. (Dkt. No.

10 at 3-5). The Magistrate Judge recommends, however, that Plaintiff be given an extension of

time to make such service on the Governor. (Dkt. No. 32 at 13-14). Additionally, the Magistrate

Judge recommends that Plaintiff’s Motion for Summary Judgment (Dkt. No. 13) be denied on the

grounds that Plaintiff’s “motion” was more appropriately treated as a response to Defendants’

Motion to Dismiss, and that summary judgment was not appropriate at the current stage of the

proceedings. (Dkt. No. 32 at 16). Finally, the Magistrate Judge recommends that Plaintiff’s Motion

for Default Judgment (Dkt. No. 24) be denied because Plaintiff never sought entry of default from

the Clerk and the only two Defendants served with process have filed responsive pleadings. (Dkt.

No. 32 at 18).




                                                  5
   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 6 of 13




       Plaintiff timely filed an Objection to portions of the R&R, challenging the Magistrate

Judge’s recommendations that his claims for a preliminary injunction and for punitive damages be

dismissed. (Dkt. No. 35). Defendants filed no objections to the R&R.

                         II.     APPLICABLE LEGAL PRINCIPLES

       A.      Review of Magistrate Judge’s R&R

       Parties may make “specific written objections” to a magistrate judge's report and

recommendation “[w]ithin 14 days after being served with a copy of the recommended

disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days

after being served with a copy, any party may serve and file written objections to such proposed

findings and recommendations as provided by rules of court.”). When a party makes a timely

objection, the district court “make[s] a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); King v. Mulgrave, 2020 WL 2748482, at *2 (D.V.I. May 27, 2020).

       Where the parties fail to timely object to a Magistrate Judge’s R&R or any portion thereof,

there is no statutory requirement that the district court review the R&R before accepting it. Thomas

v. Arn, 474 U.S. 140, 151 (1985); 28 U.S.C. § 636(b)(1)(C) (a district court judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made”) (emphasis added). Notwithstanding Thomas, the

Third Circuit has determined that the “better practice is for the district judge to afford some level

of review to dispositive legal issues raised by the report” even in the absence of an objection.

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). The Third Circuit has concluded that

“plain error review is appropriate where a party fails to timely object to a magistrate judge’s R&R.”

E.E.O.C. v. City of Long Beach, 866 F.3d 93, 100 (3d Cir. 2017). This entails determining whether



                                                 6
   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 7 of 13




the R&R contains any “clear” or “obvious” error affecting Plaintiff’s “substantial rights.” United

States v. Olano, 507 U.S. 725, 734 (1993) (to constitute “plain error,” an error must have been

both “obvious” and “prejudicial” in that it “affected the outcome of the district court proceedings”).

        B.      Mandatory Injunction Standards

        Plaintiff objected to the Magistrate Judge’s R&R that Plaintiff’s request for a preliminary

injunction should be denied. Generally, a “preliminary injunction is an extraordinary remedy

granted in limited circumstances.” Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017)

(citation omitted). “‘Those seeking one must establish that (A) they are likely to succeed on the

merits of their claims, (B) they are likely to suffer irreparable harm without relief, (C) the balance

of harms favors them, and (D) relief is in the public interest.’” Thomas v. Blocker, 799 F. App’x

131, 133 (3d Cir. 2020) (citation omitted). The first two factors are the “most critical,” and “[i]f

these gateway factors are met, a court then considers the remaining two factors.” Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017).

        Ordinarily, a preliminary injunction is designed to preserve the status quo during the

interim period before resolution of the merits of a complaint. Parkell v. Senato, 639 F. App’x 115,

116 (3d Cir. 2016). The Court has the authority to issue a “mandatory injunction”—effectively

altering the status quo—only when the moving party meets “‘a particularly heavy burden in

demonstrating its necessity.’” Lane v. New Jersey, 725 F. App’x 185, 187 (3d Cir. 2018) (citation

omitted); see also Communist Party of Ind. v. Whitcomb, 409 U.S. 1235, 1235 (1972) (a mandatory

injunction is an “extraordinary remedy [to] be employed only in the most unusual case”); Hope v.

Warden York County Prison, 972 F.3d 310, 320 (3d Cir. 2020) (plaintiffs seeking mandatory

injunction requiring their release from detention bore a particularly heavy burden of showing

substantial likelihood of success and that their “right to relief [is] indisputably clear.”).



                                                   7
   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 8 of 13




        C.      Punitive Damage Standards

        To be entitled to punitive damages under Section 1983, a plaintiff must allege sufficient

facts to state a plausible claim that Defendants “knowingly and unreasonably disregarded an

objectively intolerable risk of harm” E. D. v. Sharkey, 928 F.3d 299, 309 (3d Cir. 2019) (section

1983 action alleging Fourth Amendment violation). Similarly, punitive damages are appropriate

in Section 1983 actions when a “‘defendant's conduct is shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to the federally protected rights of

others.’” Carroll v. Clifford Township, 625 F. App’x 43, 46 (3d Cir. 2015) (section 1983 action

claiming violation of plaintiff’s First Amendment rights).

                                        III.    DISCUSSION

        In his objections to the R&R, Plaintiff raises three specific points. First, he asserts that the

Magistrate Judge erred in finding that a preliminary injunction seeking a prison transfer was not

warranted pending final determination of the merits of his Complaint. Plaintiff contends that the

privileges permitted to inmates in Virginia’s severity level 3 prison facilities are significantly better

than his current environment and compels the conclusion that the VIBOC’s alleged interference

with his transfer causes “irreparable injury” to him. (Dkt. No. 35 at 2).

        Second, Plaintiff argues that the Magistrate Judge erred in recommending that his claim

for punitive damages be dismissed because his allegations establish a plausible claim for deliberate

and reckless disregard for his right to be treated equally in seeking placement in a severity level 3

facility in Virginia. Id. at 2-3. He also asserts that his allegations are sufficient to establish a

plausible claim for deliberate and reckless disregard for his rights based on Defendants’ failure to

provide updated Virgin Islands legal materials to his Virginia prison. Id. at 5.




                                                   8
   Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 9 of 13




       A.      Mandatory Injunction

       In determining whether the Magistrate Judge erred in recommending the denial of

Plaintiff’s request for a preliminary injunction for a prison transfer, the Court must review the

Magistrate Judge’s decision de novo. The Magistrate Judge’s R&R focuses on the fact that the

requested preliminary injunction would not preserve the status quo, and that Plaintiff could not

establish “irreparable injury.” (Dkt. No. 32 at 17-18.) The Court agrees with the Magistrate Judge’s

decision.

       In his Complaint, Plaintiff requests injunctive relief requiring Defendants to “[t]ransfer

[P]laintiff to any level (3) institution.” (Dkt. No. 1 at 15). The language of Plaintiff’s request for

injunctive relief in his Motion for Preliminary Injunction varies slightly by asking that Defendants

be enjoined from “[d]enying [P]laintiff a transfer to a security level (3) institution.” (Dkt. No. 14

at 1). Regardless of the language used, the essence of the request is that it seeks to alter the status

quo by transferring Plaintiff to another institution, and therefore, would constitute a mandatory

injunction.

       As noted above, the gateway factors to obtaining a preliminary injunction requires a

showing of likelihood of success on the merits and irreparable harm. Neither factor is met here.

First, to show a likelihood of success on the merits, Plaintiff must overcome the difficult hurdle of

establishing a right to seek Section 1983 relief under the Compact Clause. See, e.g. Doe v.

Pennsylvania Bd. of Probation & Parole, 513 F.3d 95, 104-07 (3d Cir. 2008) (finding parolees

lacked enforceable rights under 42 U.S.C. § 1983 to seek relief under Interstate Compact, and that

Plaintiff was not a third-party beneficiary under state or federal law based upon the terms of the

Compact); cf. Halpin v. Simmons, 33 F. App’x 961, 964-65 (10th Cir. 2002) (finding inmate had

no federal statutory rights under the Compact Clause based on interstate compact for prisoner



                                                  9
  Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 10 of 13




housing). Equally daunting is Plaintiff’s ability to get past the rational basis test to support an

Equal Protection claim. See Doe, 513 F.3d at 107-08. In neither instance is Plaintiff able to show

a “significantly better than negligible chance” to prevail on the merits, Reilly, 858 F.3d at 179, let

alone that his “right to relief is indisputably clear,” Hope, 972 F.3d at 320.

       To satisfy the second factor, a plaintiff must show irreparable harm that is “imminent”

rather than “remote or speculative.” Par Pharmaceutical, Inc. v. QuVa Pharma, Inc., 764 F. App’x

273, 279 (3d Cir. 2019); see also Eads v. Federal Bureau of Prisons, 2021 WL 567988, at *2

(D.N.J. Feb. 16, 2021) (plaintiff must show immediate irreparable harm). A request for mandatory

injunctive relief in the context of prison incarceration—such as a demand to be moved to another

correctional institution— must be viewed with exacting scrutiny and extreme caution. Williams v.

Lee, 2019 WL 2285776, at *3 (W.D. Pa. May 29, 2019).

       In this case, Plaintiff has failed to carry the heavy burden of establishing irreparable harm

without the mandatory injunction in that he has failed to show that actual, non-speculative

irreparable harm will occur if he is not promptly transferred. Plaintiff alleges generally that the

programs available at Virginia’s security level 3 facilities are different from the programs at Keen

Mountain. (Dkt. No. 1 at 13-14). Plaintiff’s submissions, however, fail to establish how the

differences that may exist between these facilities rise to a level sufficient to show that he would

suffer irreparable harm if he was not transferred immediately. (Dkt. Nos. 1, 14).

       In short, Plaintiff has failed to show a likelihood of success or the type of irreparable harm

that warrants the “extraordinary remedy” of a mandatory injunction that is generally permitted

“only in the most unusual case.” Communist Party of Ind., 409 U.S. at 1235. Accordingly, the

Court will adopt the Magistrate Judge’s R&R and deny the Motion for Preliminary Injunction.




                                                 10
  Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 11 of 13




       B.      Punitive Damages

       Plaintiff also objects to the Magistrate Judge’s R&R to the extent it recommends dismissal

of his claims for punitive damages against Defendants in their individual capacities. (Dkt. No. 25

at 2). While Plaintiff has alleged that Defendants unreasonably delayed in providing proper legal

materials to Keen Mountain and has alleged actions by VIBOC in limiting his potential for transfer

to another Virginia prison, the Magistrate Judge found that Plaintiff’s allegations fall short of

showing that Defendants acted “knowingly and unreasonably” and “disregarded an objectively

intolerable risk of harm.” Sharkey, 928 F.3d at 309. (Dkt. No. 32 at 19). The Court declines to

dismiss Plaintiff’s punitive damages claims at this time.

       The Magistrate Judge has determined that Plaintiff’s claims against Defendant Mullgrav

under the Compact Clause and Defendant Dewese under the Access to Courts Claim are sufficient

to survive the Motion to Dismiss. Id. at 11-13. He also determined that at this stage of the

proceeding, Defendants had not established they were entitled to qualified immunity. Id. Based on

the allegations in the Complaint, the Court cannot find that the allegations are insufficient to state

a plausible claim that Defendants’ alleged actions rose to the level of a knowing and unreasonable

disregard of Plaintiff’s rights. A punitive damages inquiry “requires an assessment of the

defendant's state of mind.” Considering the fact-intensive nature of such an inquiry, it is

appropriate for the Court to defer punitive damages questions until after further factual

development. See Sonsini v. Lebanon County, 2021 WL 602734, at *24 (M.D. Pa. Feb. 16, 2021).

       For these reasons, the Court will sustain Plaintiff’s Objection to this portion of the

Magistrate Judge’s ruling and allow the relief of punitive damages to remain available on the

claims against Mullgrav and Dewese in their individual capacities.




                                                 11
  Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 12 of 13




          C.     Dismissal of Other Claims

          Plaintiff’s Objection raised no issues regarding the Magistrate Judge’s recommendations

to dismiss all claims against Defendant Trotter, who was never served with process. He also raises

no challenge to the recommendation to dismiss all claims against Defendant Dewese, except the

denial of Access to Courts Claim against her in her individual capacity. Nor does Plaintiff object

to the Magistrate Judge’s recommendation to dismiss all of the Compact Clause Claims except

those asserted against Defendant Mullgrav in his official and individual capacities. Likewise,

Defendants did not object to the Magistrate Judge’s ruling permitting two claims against Dewese

and Mullgrav to proceed.

          Because of the lack of a specific objection by the parties, this Court must review these

portions of the R&R for plain error. E.E.O.C. v. City of Long Beach, 866 F.3d at 100. In applying

the plain error standard, the Court must determine whether the R&R contains any “clear” or

“obvious” error affecting Plaintiff’s “substantial rights.” United States v. Olano, 507 U.S. 725, 734

(1993).

          Based on the Court’s review, the Magistrate Judge appropriately considered the allegations

of Plaintiff’s Complaint under 42 U.S.C. § 1983 and other applicable legal principles. The

Magistrate Judge evaluated each of Plaintiff’s claims and correctly identified and applied the legal

standards applicable to those claims. The Magistrate Judge appropriately determined the claims

for which Plaintiff alleged sufficient facts to survive a motion to dismiss under Rule 12(b)(6).

Accordingly, the Court finds that no plain error occurred in the unchallenged portions of the R&R.

                                       IV.     CONCLUSION

          For the reasons, set forth above, the Court overrules Plaintiff’s Objection to the Magistrate

Judge’s R&R in part and sustains the Objection in part. Specifically, the Court adopts the



                                                   12
  Case: 1:13-cv-00047-WAL-GWC Document #: 39 Filed: 04/09/21 Page 13 of 13




Magistrate Judge’s R&R except for his recommendation as to punitive damages. Plaintiff shall

have 45 days from his receipt of this Court’s Order to complete service on the Governor of the

Virgin Islands as required to pursue claims against Defendants in their official capacities.

       An appropriate Order accompanies this Memorandum Opinion.

Date: April 9, 2021                                   ________/s/_______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                13
